Brady, J.,
dissenting:
The offer to allow judgment to be taken in this case was not returned in consequence of its non-compliance with the 740th section of the Code of Civil Procedure. The answer to it was simply that the plaintiff would not accept the offer of judgment made. This non-compliance was dated January 5, 1878, and it seems to have been accompanied by a letter of the same date to which reference is made in the oiler. No suggestion is made in the letter, nor in the notice of non-acceptance of any irregularity or informality of the offer. Nor was any reference made to such a circumstance in the subsequent letter of January 18, 1878, and it appears that the defendant’s attorney was not aware of it until the 9th of November, 1878.
It is quite apparent, therefore, that when the offer was declined, it was upon its merits, and not by reason of any irregularity or non-compliance with the statute. I think the plaintiff’s attorney was bound to state his reasons for rejecting the offer, if they rested upon its non-compliance or imperfection in not conforming to the section of the Code mentioned.
The propriety of requiring this to be done is illustrated by the fact that the error in form was -not discovered by the defendant’s attorney until after the report of the referee was made. The silence of the plaintiff’s attorney justified him in assuming that the offer was rejected, solely because the sum named was too small. Having initiated a bona fide proceeding to avail himself of the provision of *518the Code on the subject of offering a judgment to be taken against him, the law of amendments was sufficiently comprehensive to permit the defendant to correct the error committed, and it ought to have been allowed under the circumstances of this' case. I therefore dissent.
Order affirmed, with ten dollars costs and disbursements.